309 S.W.3d 395 (2010)
F.B., Respondent,
v.
Glen MARTIN, Appellant.
No. WD 71193.
Missouri Court of Appeals, Western District.
April 13, 2010.
Jeremiah Kidwell, for Appellant.
Kirby L. Minor, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Glen Martin appeals the trial court's judgment granting a full order of protection to F.B. against Mr. Martin. On appeal, Mr. Martin claims that the trial court's finding that he stalked F.B. is not supported by substantial evidence in that there was insufficient evidence of repeated conduct by Mr. Martin which would cause a reasonable fear of danger of physical harm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).